Case: 15-10658   Date Filed: 07/29/2015   Page: 1 of 9


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10658
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:13-cv-20697-MGC



DONALD SMITH,

                                                            Plaintiff-Appellant,

                                   versus

ROYAL CARIBBEAN CRUISES, LTD.,
a Liberian corporation,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 29, 2015)

Before HULL, WILSON, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-10658     Date Filed: 07/29/2015   Page: 2 of 9


      In this maritime tort action, Plaintiff Donald Smith appeals the grant of

summary judgment to defendant Royal Caribbean Cruises, Ltd. (“Royal”).

Plaintiff Smith sued defendant Royal following an injury Smith sustained while

swimming in a pool aboard a Royal vessel. After careful review of the record and

the parties’ briefs, we affirm the district court’s grant of summary judgment to

defendant Royal.

                                I. BACKGROUND

A.    The Incident

      In February 2012, plaintiff Smith and his wife were passengers aboard

defendant Royal’s Liberty of the Seas cruise ship. On or about February 27, 2012,

plaintiff Smith, an avowed recreational swimmer, went to an outdoor pool aboard

the ship. Upon arriving at the pool, Smith noticed that the water in the pool looked

green, cloudy, and murky. Nonetheless, Smith decided to enter the pool. Smith

was in the pool for approximately twenty minutes without incident.

      During this time, Smith made several attempts to swim the length of the pool

underwater without coming up for air. He swam beneath the surface of the pool,

swimming the breaststroke, with his eyes open but not wearing goggles. Smith

twice attempted this without success, coming up for air before reaching the end of

the pool. In these initial attempts, he noticed that he could not see clearly under




                                          2
              Case: 15-10658     Date Filed: 07/29/2015    Page: 3 of 9


the water. Smith’s deposition testimony states that he had trouble seeing

underwater “[r]ight away.”

      On Smith’s third attempt to swim the length of the pool, Smith covered the

distance without coming up for air. When he reached the edge of the pool,

however, Smith hit his forehead on the wall of the pool. At the time of impact,

Smith hands were behind him, but Smith’s head was up, looking for the wall.

      Plaintiff Smith exited the pool using the nearby ladder. He immediately

noticed that his right arm was not functioning properly and he used his left arm to

use the ladder. He felt pain in his neck and arm. Smith and his wife immediately

sought medical attention from the ship’s medical staff.

      According to Smith, at no point during his time in the pool did the level of

cloudiness of the water change. Plaintiff Smith did not notice any difference in the

water from the beginning of his swim to the end.

B.    The District Court Proceedings

      On February 26, 2013, plaintiff Smith filed a complaint in the United States

District Court for the Southern District of Florida alleging that defendant Royal

was negligent in its maintenance and operation of the swimming pool and in failing

to warn plaintiff Smith about the dangers associated with use of the pool.

      On December 27, 2013, defendant Royal moved for summary judgment on

all of plaintiff Smith’s claims. Royal argued, inter alia, that: (1) Royal had no duty


                                          3
                Case: 15-10658   Date Filed: 07/29/2015   Page: 4 of 9


to warn Smith of any dangers that were open and obvious; (2) the design,

operation, and maintenance of the pool (including the pool’s water quality)

conformed to a variety of national standards; (3) Royal could not be held

responsible for the design of the pool; and (4) plaintiff Smith was the sole cause of

his accident.

      On January 13, 2014, plaintiff Smith opposed the summary-judgment

motion. Within this opposition, and specifically within the statement of undisputed

facts, plaintiff Smith relied heavily on the affidavit of Thomas Ebro, Smith’s

intended expert at trial. On March 4, 2014, defendant Royal moved to strike

Thomas Ebro as an expert for plaintiff Smith, arguing that Ebro’s opinions and

testimony did not meet the legal standard required by Daubert and its progeny. See

Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 113 S. Ct. 2786 (1993).

      The district court did not decide defendant Royal’s motion to strike prior to

deciding the summary-judgment motion. On May 13, 2014, the district court

denied the summary-judgment motion, holding that “genuine issues of material

fact exist[ed] regarding” defendant Royal’s alleged negligence.

      On October 15, 2014, the district court granted defendant Royal’s motion to

strike plaintiff’s expert Thomas Ebro. Plaintiff Smith moved to reconsider that

order, and the district court denied that motion. Plaintiff Smith does not here

appeal the exclusion of Thomas Ebro as an expert.


                                          4
                 Case: 15-10658   Date Filed: 07/29/2015   Page: 5 of 9


      On December 22, 2014, defendant Royal moved for reconsideration of the

district court’s earlier order denying summary judgment in light of the changed

circumstances caused by the exclusion of plaintiff Smith’s sole expert. On January

14, 2015, after briefing and a hearing, the district court granted defendant Royal’s

motion for reconsideration and summary judgment to defendant Royal.

      Plaintiff Smith timely appealed, and now argues that both the grant of

summary judgment and the grant of defendant Royal’s reconsideration motion

were in error.

                           II. STANDARD OF REVIEW

      This Court reviews a district court's grant of summary judgment de novo,

applying the same legal standards as the district court. Chapman v. AI Transp.,

229 F.3d 1012, 1023 (11th Cir. 2000) (en banc). A grant of summary judgment is

appropriate where the moving party “shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). In making this determination, we view all evidence and draw all

reasonable inferences in favor of the non-moving party. Chapman, 229 F.3d at

1023. And we may affirm an order granting summary judgment on any ground

fairly presented by the record. See Latimer v. Roaring Toyz, Inc., 601 F.3d 1224,

1237 (11th Cir. 2010); Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1117 (11th Cir.

1993).


                                          5
              Case: 15-10658     Date Filed: 07/29/2015    Page: 6 of 9


      We review an order on a motion for reconsideration only for abuse of

discretion. Cliff v. Payco Gen. Am. Credits, Inc., 363 F.3d 1113, 1121 (11th Cir.

2004).

                                III. DISCUSSION

      Federal maritime law applies to actions arising from alleged torts committed

aboard a ship sailing in navigable waters. Keefe v. Bahama Cruise Line, Inc., 867

F.2d 1318, 1320 (11th Cir. 1989). When neither statutory nor judicially created

maritime principles provide an answer to a specific legal question, federal courts

may apply state law provided that the application of state law does not frustrate

national interests in having uniformity in admiralty law. Misener Marine Constr.,

Inc. v. Norfolk Dredging Co., 594 F.3d 832, 839 (11th Cir. 2010).

      “[I]t is a settled principle of maritime law that a shipowner owes a duty of

exercising reasonable care towards those lawfully aboard the vessel who are not

members of the crew.” Doe v. Celebrity Cruises, Inc., 394 F.3d 891, 908 (11th

Cir. 2004) (quoting Kermarec v. Compagnie Generale Transatlantique, 358 U.S.

625, 630, 79 S. Ct. 406, 409 (1959)). This Court has regularly applied that

reasonable care standard in maritime tort cases alleging negligence. See Everett v.

Carnival Cruise Lines, 912 F.2d 1355, 1357 (11th Cir. 1990) (passenger tripped

over metal threshold cover in a doorway); Keefe, 867 F.2d at 1320 (passenger

slipped and fell in a cruise ship disco). Our case law makes clear that “[a] carrier


                                          6
               Case: 15-10658      Date Filed: 07/29/2015    Page: 7 of 9


by sea . . . is not liable to passengers as an insurer, but only for its negligence.”

Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332, 1334 (11th Cir. 1984).

      To prevail on a maritime tort claim, a plaintiff must show that (1) the

defendant had a duty to protect the plaintiff from a particular injury; (2) the

defendant breached that duty; (3) the breach actually and proximately caused the

plaintiff's injury; and (4) the plaintiff suffered actual harm. Chaparro v. Carnival

Corp., 693 F.3d 1333, 1336 (11th Cir. 2012); Zivojinovich v. Barner, 525 F.3d

1059, 1067 (11th Cir. 2008). We rely on general principles of negligence law.

Chaparro, 693 F.3d at 1336. The ordinary-reasonable-care-under-the-

circumstances standard we apply, as a prerequisite to imposing liability, requires

that the shipowner have had actual or constructive notice of the risk-creating

condition, at least where, as here, the risk is one just as commonly encountered on

land (or, in a pool built on land) and not clearly linked to nautical adventure.

Keefe, 867 F.2d at 1322.

      But federal courts need not even reach the defendant’s actual or constructive

notice of a risk-creating condition if they determine that condition was an open and

obvious danger. The duty to warn in the maritime tort context extends to only

known dangers which are not apparent and obvious. Cohen v. Carnival Corp., 945

F. Supp. 2d 1351, 1357 (S.D. Fla. 2013); see Luby v. Carnival Cruise Lines, Inc.,

633 F. Supp. 40, 41 n.1, 42 (S.D. Fla. 1986) (dismissing passenger’s claim because


                                            7
              Case: 15-10658     Date Filed: 07/29/2015    Page: 8 of 9


the presence of a ledge behind a shower curtain was an open and obvious

condition), aff’d, 808 F.2d 60 (11th Cir. 1986) (table); see also Mosher v.

Speedstar Div. of AMCA Int’l, Inc., 979 F.2d 823, 826 (11th Cir. 1992) (stating

that, under Florida law, obvious danger bars failure-to-warn claims).

      Here, the risk-creating condition, the alleged cloudiness of the water, was

open and obvious to plaintiff Smith by his own account. He recognized “[r]ight

away” that he could not see while he was swimming underwater and noticed the

murkiness of the water before even entering the pool. Defendant Royal did not

breach its duty of reasonable care by failing to warn him of a condition of which

he, or a reasonable person in his position, would be aware. See Smolnikar v. Royal

Caribbean Cruises Ltd., 787 F. Supp. 2d 1308, 1323 (S.D. Fla. 2011).

      Plaintiff Smith argues that even if an open and obvious condition precludes

any failure-to-warn claim, defendant Royal still had an obligation to reasonably

maintain the pool. Royal has presented ample evidence that it did so. Royal’s

expert, Wallace James, averred that the protocols followed on the Liberty of the

Seas conformed with national standards and industry practices. More difficult for

plaintiff Smith is that, in the absence of his own expert, he cannot rebut this




                                           8
                 Case: 15-10658        Date Filed: 07/29/2015        Page: 9 of 9


evidence to make a prima facie case on Royal’s failure to maintain the pool. So,

too, for any claims premised on the absence of a lifeguard. 1

                                     IV. CONCLUSION

       For the foregoing reasons, we affirm the district court’s order dated January

14, 2015, granting defendant Royal’s motion for reconsideration and granting

summary judgment to defendant Royal.

       AFFIRMED.




       1
        We also reject plaintiff Smith’s claim that the district court abused its discretion in
granting the motion for reconsideration.
                                                  9